Opinion issued October 1, 2020




                                 In The
                           Court of Appeals
                                 For The
                       First District of Texas
                         ————————————
                           NO. 01-20-00189-CV
                        ———————————
  KVAC HOLDING COMPANY, LLC, KAVAC HOLDING, LLC, CITY
  SCAPE RENTALS, LLC, TERRY FISHER, 829 YALE, LLC ALEN J.
 FISHER, ASSURANCE HOME WARRANTY GROUP, LLC, JAMES D.
    PIERCE, STEPHANIE ALVAREZ, SHAHNAZ CHOUDRHI, ALI
 CHOUDHRI, BRAD PARKER, JETALL COMPANIES, INC., JOHNIE
PATTERSON, MICHELLE FRAGA, TAX RELIEF, INC. AND 2017 YALE
                  STREET, LLC, Appellants
                                   V.
            STEADFAST FUNDING, LLC., ET AL., Appellees


                 On Appeal from the 190th District Court
                          Harris County, Texas
                    Trial Court Case No. 2019-51432


                       MEMORANDUM OPINION
      Appellants, KVAC Holding Company, LLC, Kavac Holding, LLC, City

Scape Rentals, LLC, Terry Fisher, 829 Yale, LLC, Alen J. Fisher, Assurance Home

Warranty Group, LLC, James D. Pierce, Stephanie Alvarez, Shahnaz Choudrhi, Ali

Choudhri, Brad Parker, Jetall Companies, Inc., Johnie Patterson, Michelle Fraga,

Tax Relief, Inc. and 2017 Yale Street, LLC., have not paid or made arrangements to

pay the fee for preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being

notified that this appeal was subject to dismissal, appellant s did not adequately

respond. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Hightower and Adams.




                                          2